COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00858-CR
 Style:                   Thurston Rickey-Lee Davis v. The State of Texas
 Date motion filed*:      March 12, 2019
 Type of motion:          Notice of Acknowledgement of Substitution of Counsel
 Party filing motion:     Appellant’s appointed counsel, Natalie Lynn Schultz, and retained
                          Counsel, Garrick A. Farria
 Document to be filed:    Notice to pro se appellant

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellant’s appointed counsel’s notice of acknowledgement of substitution of counsel,
         construed with retained counsel’s prior notice of appearance as a motion to substitute
         counsel, is granted because they were signed by both new and withdrawing counsel.
         See TEX. R. APP. P. 6.5(d). Accordingly, the Clerk of this Court is directed to remove
         Natalie Lynn Schultz, as counsel for appellant and to designate Garrick A. Farria as
         lead counsel. Withdrawing counsel Schultz is ordered to mail a copy of the notice
         and this order to the pro se appellant via certified and first-class mail and file notice
         with the Clerk of this Court within 10 days of the date of this order. See id. 6.5(b), (d).

Judge’s signature: ___/s/ Justice Evelyn V. Keyes_______
                   x Acting individually        Acting for the Court

Date: __March 19, 2019_______




November 7, 2008 Revision